Citation Nr: 0117412	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from August 1994 to February 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 determination of the 
Vocational Rehabilitation and Counseling Division (VR&C) of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran and his 
representative appeared at a hearing at the RO in February 
1998.


REMAND

Upon review, the Board notes that at the time the veteran 
filed his claim for vocational rehabilitation in May 1996, he 
had been granted service connection for odontoid fracture 
status post C1-2 fusion rated as 20 percent disabling, left 
brachial plexus injury (major) rated as 10 percent disabling, 
nondisplaced fracture of the right distal radius rated as 
noncompensable, and anterior compression fractures of T4-6 
rated as noncompensable.  His combined disability evaluation 
was 30 percent.  In a January 1997 VR&C decision, it was 
determined that although the veteran's service-connected 
disabilities materially contributed to his impairment of 
employability, he had overcome the impairment of 
employability by having reasonably developed skills for 
suitable employment which he was currently holding.  Thus, 
the VR&C psychologist concluded that the veteran did not have 
a qualifying employment handicap as defined in 38 C.F.R. § 
21.51.  

During the pendency of the appeal, the veteran's combined 
disability evaluation was increased to 40 percent disabling; 
however, it is not clear from the record what disability was 
increased as the veteran's claims folder is not of record.  
Moreover, the veteran lost his employment in April 1998.  In 
his substantive appeal as well as his hearing, the veteran 
indicated that his service-connected disabilities had 
worsened, resulting in his absence from work and inability to 
perform job duties.  While the counseling psychologist, in an 
April 1998 letter, addressed the veteran's loss of 
employment, there is no indication that the veteran's 
increase in service-connected disability was considered.  
Finally, the Board notes that the most recent medical 
documentation of record was dated in September 1997, more 
than 3 1/2 years ago, and the counseling psychologist's April 
1998 letter is more than 3 years old.  VA's duty to assist 
the veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disabilities 
and the affect of such on his ability/suitability for 
employment.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

Finally, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and non-VA) who treated the 
veteran since September 1997.  After 
securing the necessary authorization, the 
RO should obtain these records.

2.  The RO should contact the veteran and 
request his current employment status and 
whether he has received additional 
education.

3.  The RO should ensure the appropriate 
documentation including additional rating 
decisions and the veteran's verification 
of service dates are placed in his 
Chapter 31 Vocational Rehabilitation 
Folder.

4.  The RO should determine whether all 
actions necessary to afford due process 
have been completed.  A VA Counseling 
Psychologist (CP) should review the 
claims folder and make a determination as 
to whether the veteran has a serious 
employment handicap which impairs 
employability and if so, whether he has 
overcome impairment of employability.  To 
that end, the CP should arrange for any 
additional interviewing and testing of 
the veteran deemed necessary.  The CP 
should take into account the latest 
medical evidence and any additional 
evidence submitted by the veteran.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


